 In the Matter of CLELLAND Bus LINES, INC., EMPLOYERandAMAL-GAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY AND MOTORCOACH EMPLOYEES OF AMERICA, DIVISION 1314, A. F. OF L., PETI-TIONERCase No. 10-RC-56.9.Decided July d1, 194.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing w<as held before M. A. Prowell,hearing officer of the National Labor Relations Board. The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer, an Alabama corporation, furnishes bus transpor-tation over 13 established routes in, and within a radius of 45 milesfrom, Birmingham, Alabama.Twenty-six of its 43 busses are inregular operation over these routes.During 1948, the Employer'stotal revenue exceeded $200,000; during the past 12 months its expendi-tures exceeded $100,000.Of the latter figure $65,000 represents ex-penditures for gasoline and tires, purchased locally, but originating.from without the State.The Employer's busses pass by, or within a few blocks of, the plantsites and mines of nine companies whose businesses affect commerceand over which this Board has in the past exercised jurisdiction.TheEmployer's busses transport a few employees of some of these coin-panies to and from work.With respect to at least one of these routes,the Employer's busses are in competition with those of a competitor.We find, contrary to the Employer's contention, that the Employeris engaged in activities affecting commerce within the meaning of85 N. L.R. B., No. 59.306 CLELLAND BUS LINES, INC.307the Act, and we accordingly deny the Employer's motionto dismissthe petition.'2.The labor organization named below claims to represent em-ployees 'of the Employer.3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer, within the meaningof Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer and the Petitioner agree that all bus drivers andmaintenanceemployees, excluding office and clerical employees, pro-fessionalemployees, guards, and supervisors, constitute an appropri-ate unit.The parties disagree as to the unit placement of the headmechanic, the extra board driver, and casual drivers, whom the Em-ployer would include and the Petitioner would exclude.Thehead mechanic,employed at the Employer's garage, instructsfourto five assistants in repair work; he also performs some of the re-pair work himself and occasionally drives the Employer'sbusses.Hereceiveshigher pay thanhis assistants.He does someof thehiring forthe garage and can effectively recommend discharges.We find thatthe head mechanic is a supervisor and shall exclude him from the unit.Theextra board driverandcasual driversare employed for a fewmonths of the year, carrying school children and driving for specialtrips and during emergencies.The extra board driver, who has beenin the Employer's employ longer than the casual drivers, is entitledto the first call for extra `work, and for this reason he maintains dailycontactswith the Employer.The casual drivers, on the other hand,awaitthe Employer's call for their services.Since the extra boardman has established substantial rights with the Employer,we shallinclude him in the unit. Since the record indicates that the casualdrivers have little opportunity or expectancy for work, we shall ex-clude them from the unit.We find that all drivers2and maintenanceemployees of the Em-ployer's bus company in Birmingham, Alabama, includingthe extraboard drivers, but excluding office andclericalemployees,casual em-ployees, professional employees, guards, the head mechanic, and othersupervisors, constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.1Matter of Cate City Transit Lines, Inc.,81 N. L. It. B.79; Matter of ElPaso-YsletaBus Company, Incorporated,79 N. L. A. B. 1068.2 Included among the drivers and eligible to vote in the election hereinafter directed areDouglas LewisandCecil Lewis,who are first cousins of the Employer's president.Thisrelationship does not militate against theirinclusionin the unit or their eligibility tovote in the election.857829-50-vol. 85-21 308DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit de-scribed in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by Amal-gamated Association of Street, Electric Railway and Motor CoachEmployees of America, Division 1314, A. F. or L.